The offense is transporting intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
The State's witness is specific in testifying that he saw the appellant carry a sack containing two quarts of whiskey for a distance of a quarter of a mile; that upon the officer's attempt to apprehend the appellant, he fled but finally surrendered when he was overtaken by the officer. While under pursuit the appellant dropped the sack containing the two bottles of whiskey and one of them was broken. The officers took possession of the other, and the evidence shows without controversy that it was whiskey.
There are no bills of exception in the record.
Counsel in briefing the case discussed various matters, to raise which bills of exception are essential. The rulings of the court touching the admission and rejection of evidence, complaints of the charge and the refusal of special charges, to authorize review, must be preserved by bills of exception. A recital of them in the motion for new trial will not suffice. See Holloway v. State, 88 Tex.Crim. Rep.; Watson v. State, 87 Tex.Crim. Rep.; Odom v. State, 82 Tex. Crim. 580; Taylor v. State, 62 Tex.Crim. Rep.; Vernon's Texas Crim. Stat., Vol. 2, p. 537; also 1922 Supplement, p. 2510, note 20.
The point is made that there was error in receiving in evidence the bottle of whiskey of which the officer took possession at the time of the arrest of the appellant, for the reason that no record was kept of the seizure as required by Chap. 117, Acts of 38th Leg., Reg. Session. The point is not tenable. See Austin v. State, 97 Tex.Crim. Rep..
The complaint of the argument of counsel is not available in the absence of a bill of exceptions.
In one paragraph of the motion for new trial there is an averment to the effect that the jurors heard other testimony. There is also an averment that there was a reference in the jury room to the failure of the appellant to testify. The motion for new trial is not verified by the affidavit of the appellant. Evidence was heard by the trial court. To authorize a review in this court, the evidence before the trial court would be necessary.
Finding no error in the record, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.